NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        MAY 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE FLORES HERNANDEZ,                          No.    20-73379

                Petitioner,                     Agency No. A089-093-875

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 17, 2022**
                                 Seattle, Washington

Before: WARDLAW, GOULD, and BENNETT, Circuit Judges.

      Jose Flores Hernandez, a native and citizen of El Salvador, challenges the

Immigration Judge’s (“IJ”) determination that he lacked a reasonable fear of

persecution or torture. We have jurisdiction under 8 U.S.C. § 1252, deny the

petition for review, and deny the motion for stay of removal as moot.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      During his reasonable fear interview, Hernandez informed an asylum officer

that he was afraid the Mara-18 gang in El Salvador would harm him if he were

deported. He had once reported the gang to the police after being robbed by three

or four of its members. He believed he was targeted because of his wealth.

Hernandez testified that the police “did investigate” the incident but closed the

case because “there was no evidence.” After Hernandez reported the robbery,

some members of the gang kidnapped him and took him to a house where they beat

him up, cut him with a knife, held him at gunpoint, and burned a cigarette on him,

all while saying he “betrayed them” and that “other people will see what will

happen to them if they go to the police to report the Mara-18.” Hernandez did not

report this second incident to the police, for fear that the gang “would catch [him]

again.” Hernandez testified that he did not fear harm by any public officials, such

as the police. Rather, his “fear of returning to El Salvador is just with the Maras

because of everything they did.”

      The asylum officer found Hernandez credible. But the asylum officer found

that Hernandez did not establish a reasonable fear of persecution in El Salvador

because there is no reasonable possibility that the harm he experienced or feared

was on account of his race, religion, nationality, political opinion, or membership

in a particular social group. And the officer found Hernandez did not establish a

reasonable fear of torture in El Salvador because he did not establish that there is a



                                          2
reasonable possibility that the harm he feared would be inflicted by or at the

instigation of, or with the consent or acquiescence of, a public official or other

person acting in an official capacity. After hearing additional testimony at a

reasonable fear review hearing, the IJ found that, despite his fear of “mistreatment

by gang members,” Hernandez had “not demonstrated that he would be

persecuted” on a protected ground. The IJ entered an order stating that Hernandez

had “no fear of government officials” and “no reasonable [fear] of persecution or

torture.”

      We review the IJ’s determination that a petitioner did not establish a

reasonable fear of persecution or torture for substantial evidence. Andrade-Garcia

v. Lynch, 828 F.3d 829, 833 (9th Cir. 2016). We must uphold the IJ’s

determination unless “any reasonable adjudicator would be compelled to conclude

to the contrary.” 8 U.S.C. § 1252(b)(4)(B).

      Hernandez argues that the “government of El Salvador is unable to control

the gang violence and thus is considered to acquiesce in the torture perpetrated by

the gangs.”1 Hernandez is correct that under Ninth Circuit precedent, government

acquiescence can be established when the evidence shows that police officials were

corrupt or “worked on behalf of criminals or gangsters,” see Garcia-Milian v.


1
  Hernandez’s argument that the asylum officer applied the wrong standard was not
raised to the IJ and is thus unexhausted. See 8 U.S.C. § 1252(d)(1); Barron v.
Ashcroft, 358 F.3d 674, 677–78 (9th Cir. 2004).

                                           3
Holder, 755 F.3d 1026, 1035 (9th Cir. 2013), or when a public official knows that

the applicant’s torture “occurs and remains willfully blind to it,” see Madrigal v.

Holder, 716 F.3d 499, 509 (9th Cir. 2013). But Petitioner never reported the

kidnapping to the El Salvador police, and he had proof from the first incident that

the police would investigate the Mara-18 gang if he reported them. Hernandez’s

argument thus amounts to mere speculation that public officials in El Salvador

would acquiesce to his torture. See Bartolome v. Sessions, 904 F.3d 803, 814 (9th

Cir. 2018). Thus, substantial evidence supports the IJ’s determination that

Hernandez did not establish a reasonable fear of persecution or torture.

      Moreover, Hernandez does not sufficiently argue that he feared persecution

on a protected ground. See 8 U.S.C. § 1231(b)(3)(A). He testified that he was

robbed by the Mara-18 gang members because they knew he had money. But

monetary status is not a cognizable particular social group. See Macedo Templos

v. Wilkinson, 987 F.3d 877, 881–83 (9th Cir. 2021). Similarly, the “desire to be

free from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground.” Zetino v. Holder, 622 F.3d 1007,

1016 (9th Cir. 2010).

      Finally, the IJ did not abuse her discretion in denying Hernandez’s motion

for a continuance. See Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2012).

Hernandez argues for the first time that his attorney was prepared to submit



                                          4
evidence of country conditions in El Salvador. He argues exceptional

circumstances caused the delay, 8 C.F.R. § 208.31(d), because COVID-19

restrictions delayed the immigration court’s acceptance of documents. But the IJ

could not have abused her discretion because she did not know that Hernandez’s

attorney wanted to submit more evidence; the motion advanced only a scheduling

conflict. At the hearing, the attorney did not reference any additional evidence.

And the IJ does not violate a non-citizen’s “statutory entitlement to counsel by

denying a non-citizen’s request for a continuance beyond the ten-day mark just so

the non-citizen’s counsel can further prepare for the hearing.” Orozco-Lopez v.

Garland, 11 F.4th 764, 778 (9th Cir. 2021). Hernandez also argues that in a

reasonable fear determination hearing, the petitioner is allowed to submit

additional evidence to bolster his claim. 8 C.F.R. § 1003.42(d)(1). But he never

offered or referenced any. And the evidence he tells us he would have offered are

generalized country conditions that do not show that Hernandez would be tortured

by government officials, or that they would acquiesce to any harm he might face in

El Salvador.

      PETITION DENIED.




                                         5